Walton, J.
The defendant has been tried on an indictment charging him with keeping a liquor nuisance, and found guilty by the verdict of the jury. He moves in arrest of judgment on the ground that the indictment contains no definite allegation of' the time when the offense was committed.
An examination of the indictment discloses the fact that one of the blanks intended for a date is left unfilled. But this blank is in that portion of the indictment which characterizes the defendant’s act and declares that it rendered him guilty of keeping a nuisance. The fact that he used a building for the illegal keeping and sale of intoxicating liquors is averred, with time- and place, in the usual manner. But the allegation that he thereby rendered himself guilty of keeping a nuisance is made with the blank space for the time left unfilled.
It is the opinion of the court that the whole averment is immaterial and might have been left out without impairing the indictment. It has no other effect than to notify the court of the legal consequences of the act already stated; and of this the court would take judicial notice without the averment. It does not state a traversable fact, and being wholly immaterial, the omission to affix to it a date is unimportant. Besides, the date is certain without being stated. It is the illegal use of the building that constitutes the nuisance, and when the time of the former is stated, the time of the latter is made certain; for they are in point of time necessarily contemporaneous.
It is therefore the opinion of the court that the indictment-does contain a legal and sufficient statement of the time when, the offense was committed. Exceptions overruled.
Peters, C. J., DaNeorth, Libbey, Emery and Poster, JJ., concurred.